Title: To George Washington from George Walton, 27 July 1789
From: Walton, George
To: Washington, George



Sir,
Augusta [Ga.] 27th July 1789

I do myself the honor to enclose to you a copy of an Order of the Council of this State dated the 17th Instant.
The facts on which the complaints are founded are real, and capable of being supported by the most unequivocal testimonials—I am well aware of the delicacy of a proceding which should lead us into a dispute with the Catholic Monarch; and of the pain it must necessarily give our great Ally; but I Should willingly hope that such discussions might take place, with the representative from Madrid, that the evils complained of might be procured to be removed without any misunderstanding between the two Nations. I have the honor to be, with profound respect and attachment, Your Most Obt Servant

Geo. Walton

